Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on June 16, 2022 has been considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (US Pub. 2018/0207751) (previously cited) in view of Unt et al. (Article Cited by Applicant).
Regarding claim 1, Kodama et al. discloses a fillet arc welded joint and method for producing same having a welding joint having excellent fatigue characteristic, comprising: a welded metal (3) formed by welding between a plurality of steel sheets (1 and 2) arranged in such a way to overlap each other at a connecting point between the plurality of steel sheets (1 and 2); and a remolten portion (6) which is formed at an end of the welded metal (3) and whose surface layer has a Vickers hardness value of 200Hv or greater, and a toe angle (same as a toe portion) (Fig. 1, 3-4, and 7-8; Table 3-2; Par. 48-49, 51, 60, 62-63, 66, 70 and 78).  Kodama et al. does not disclose a toe angle of the remolten portion is 30° or smaller.  Unt et al. discloses a toe angle of the remolten portion is 30° or smaller (Fig. 6-8; Section 3.2-3.4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Kodama et al., a toe angle of the remolten portion is 30° or smaller, as taught by Unt et al., for the purpose of increasing the quality of the root side.  (Note: Attached in the link for the article of Unt et al. https://www.sciencedirect.com/science/article/pii/S1875389214001497).
Regarding claim 2, Kodama et al. discloses the remolten portion (6) is formed by irradiating a defocused laser on the end of the welded meatal (3) to remelt the end of the welded metal (Fig. 4-5 and 8; Table 2-3; Par. 49-49, 69-70).  Unt et al. also discloses the remolten portion is formed by irradiating a defocused laser on the end of the welded meatal to remelt the end of the welded metal (Abstract; Section 3.3).
Regarding claim 3, Kodama et al. discloses the surface layer of the remolten portion (6) has a bainite or martensite structure (Fig. 3-4 and 8; Par. 17, shown the step of martensite step “Note that, the heat treatment conditions for reproducing the HAZ were made a peak temperature of 1200° C. and cooling rates at 1200° C to 800° C, 800° C to 500° C, and 500° C to room temperature of 80° C/s, 50° C/s, and 10° C/s).  Unt et al. also discloses the surface layer of the remolten portion has a bainite or martensite structure (Section 3.2).
Regarding claim 5, Kodama et al. discloses fatigue strength of the welding joint is 260 MPa or greater (Table 3-2; 160-265 MPa).
Regarding claim 6, Kodama et al. discloses fatigue strength of the welding joint is 70% or more of fatigue strength of the steel sheet (1 and 2) (Par. 87).
Regarding claim 7, Kodama et al. discloses a fillet arc welded joint and method for producing same having a method for manufacturing a welding joint, comprising operation of irradiating a defocused laser (Par. 48) on the end of a welded metal (3) to remelt at the end (3b) of the melted metal (3) (Fig. 1, 3 and 8; Par. 48-49, 62, 66 and 70).
Regarding claim 8, Kodama et al. discloses an output of the defocused laser is 3-4 kW, and movement speed of the defocused laser is 3 to 4 m/min (Par. 70).  Unt et al. discloses an output of the defocused laser is 6 kW (Table 1 and 3).
Regarding claim 9, Kodama et al. discloses a defocus length L of the defocused laser is 15 to 20 mm (Par. 48).
Regarding claim 10, Kodama et al. discloses the defocus of the defocused laser covers the end of the welded metal (3) and a part of a heat affected zone (HAZ) (5) of the steel sheets (1 and 2) adjacent to the end of the welded metal (Fig. 8A-8B; Par. 62).
Regarding claim 11, Unt et al. discloses an irradiation angle of the defocused laser is 30 to 45° (Table 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki et al. (US Pub. 2012/0003035)
Ishida et al. (US Pub. 2015/0071703)
Tsuchiya et al. (US Pub. 2015/0196967)
Kodama et al. (US Pub. 2018/0029166)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        10/29/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761